Title: To Thomas Jefferson from Joseph Yznardi, Sr., 10 June 1807
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            My most respected sir./
                            
                            Cadiz 10th. June 1807.
                        
                        How very Sensible and feeling it must be to me, to be so molesting, and more so to be deprived for
                            such a long space of time of Your Excellency’s valued favors, without Knowing whether the contents of my Letters met your
                            Excellency’s approbation; and of being informed how I am to act and mannage for the full compliance of my duty and Employ;
                            being impossible to bare or suffer the continual malicious and false attacks of Mr. Richard W. Meade; who is doing what he
                            can to darken my Zeal activity and honorable proceedings with Your Excellency and Government; as appears ⅌ a Correspondance with him, Copy of which I enclose ⅌ this conveyance to the Secrety. of State; which I had suspended
                            doing, as last month he paid me a Visit confessing that the motives for acting so badly with me, was in consequence of
                            hatred towards my Agents; I told him to be in peace and tranquility I would forget what passed, and that I would Keep with
                            him a friendly entercourse; he also assured me that he was well convinced that during Your Excellency’s Administration he
                            would never be Consul, but after, he had the promise of being appointed.
                        I think it convenient & just that Your Excellency should be acquainted that this Man since he arrived here,
                            has been continualy soliciting the V-Consulship, and was repulsed by me with all politeness, because his haughty
                            inclination and firy expressions would never answer for this Employ,
                            particularly in Spain—and this is the reason he has for continualy publishing infamatory and false libels of the
                            abandonment of this office; as I assure you on my most sacred word of honor that there is no other motive from him to me,
                            nor can there be.
                        At the same time that he was expressing friendship and repentance, he was opperating anonymously, as he has
                            done under date of the 31st. December 1806. saying that to comply with Your Excellencys wishes, I had gone to the expence
                            of taking a House in this City; as if, since the year 1795. I had no House, and where I believe every matter respecting
                            the office was duly and punctualy dispatched; as I have proved by legal and real vouchers from the very people who should
                            complain (was it not the case) Master of Vessels and their Consignees.
                        Notwithstanding these falsetys and ungentleman behaviour (is it possible Sir) that this man has merited the
                            appointment of Navy Agent, in disdain of my office and in detriment of the little emolument arisen to it for Commissions;
                            I do not think it just or equitable, nor can I look upon it with indifference; pray Sir, is this the reward merited for
                            serving that Government with Zeal, activity, integrity and honor for the Space of thirteen Years.
                        What has astonished me to a high degree & hurted my feelings very much, was seeing in his hands a Letter
                            from Mr. Richard S. Hackley advising him of being appointed to the Consulate at San Lucar, and requesting to take a House
                            for him and numerous family; and as I certainly must believe that this appointment is in consequence of my Letters of the
                            16th. July 1806. I certainly expected that said Hackley would have applied to me, or that Your Excellency would have had
                            the goodness to advise me, how I should act in said particular; notwithstanding that all is a mistery to me, I this very
                            day retire to my Country House at Rotar untill I receive Your Excellency’s instructions; but if said Hackley unites with
                            Meade, instead of obtaining the desired wishes, new disputes will arise; assuring Your Excellency with all truth, that
                            neither here, nor in Sn. Lucar, no person with a numerous family can answer, without having a competent property, or can
                            undertake business immediately, being impossible to live with decency without going to the expence of Six or Seven
                            thousand Dollars yearly at least.
                        I requested a Man of a regular Age, Ability probaty and honesty to unite him with me, as the office certainly
                            does not produce a Sufficiency to mantain two familys; the results are (although with the best of intention) to force me to
                            abandon the Office, not to suffer further vexations, troubles and persecutions; as it is believed that Mr. Meade’s family
                            being from the said Quarter and in a foreign Country will unite with that of Mr. Hackley; resulting from the same an Union
                            that I am most certain will not last long; and the results will be disgusting Your Excellency, and I must have patience
                            untill his arrival when I will advise the issue.
                        Spanish Troops to the amount of 15 thousand Men are marching for France, four or five compleat Regiments have
                            already entered Bayonne, it is reported by some that it is to Garrison Hannover & by others to remain in france; and
                            what is certain their true destination is not Known.
                        Since April we are experiencing in this Province very strong fevers, which lasts only 3 days, accompanied with
                            a total loss of appetite, Sore throat, and a Strong Cough, such as have been blooded died; and with this experience they
                            now give the Patient Crame of Tartar and limonades with which they obtain recovery, not a person escapes passing it,
                            resulting from the very extraordinary cold winds we experience at this time of the Year.
                        The persecution I am actualy experiencing, is a Similar one to that suffered in the Year 1799. by Mr. Pintard
                            and Israel, without Knowing any other reason for the like, but that of envy and jealousy; and as I have not the least
                            doubt but what Your Excellency is compleatly satisfied with my honorable & indefatigable Zeal and proceedings in the
                            compliance of my employ, I have no doubt but justice will be administred me (as I believe) as I deserve.—
                  With the highest
                            Consideration and Respect I remain Your Excellencys most devoted, and most obedient humble Servant
                        
                            Josef Yznardy
                            
                        
                    